SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF Bellmore Corporation (Exact Name of Small Business Issuer in its Charter) Nevada 26-3033276 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) Bellmore Corporation 1806 Bellmore Street Oakhurst, NJ 07755 (732) 876-1559 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Vcorp Services, LLC 1409 Bonita Avenue Las Vegas, NV (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite Manalapan,
